                  Case 3:21-cv-05227-JD Document 73
                                                 82 Filed 07/26/21
                                                          07/27/21 Page 1 of 1
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   State of Utah, et al                            )
                                                     )            3:21-cv-05227
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   Google LLC, et al                               )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
          I, Jessica Vance Sutton                  , an active member in good standing of the bar of
 9    North Carolina                , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: State of North Carolina                      in the
                                                                 Brian Wang
      above-entitled action. My local co-counsel in this case is __________________________________,     an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    P.O. Box 629                                        455 Golden Gate Avenue, Suite 11000
      Raleigh, NC 27690                                   San Francisco, CA 94102-7004
14
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (919) 716-0998                                      (415) 510-3487
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    jsutton2@ncdoj.gov                                  brian.wang@doj.ca.gov
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 41652        .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 07/21/21                                               Jessica Vance Sutton
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Jessica Vance Sutton                       is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: July 27, 2021
                                                               UNITED STATES
                                                                           S DISTRIC
                                                                             DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
